DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed April 27, 2022.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a dolly comprising a brake device, the brake device includes a braking portion that applies a braking force to the wheel, a lever that interlocks with the braking portion, and an urging portion that urges the lever and the braking portion, the brake device is configured so that when the drawbar is removed from the coupling hole, the lever is urged by the urging portion to at least partially close the coupling hole and the braking portion is urged by the urging portion to switch to the braking state, and the brake device is configured so that when the drawbar moves the lever, which closes the coupling hole, against an urging force of the urging portion and is inserted into the coupling hole, the braking portion interlocks with the lever against the urging force of the urging portion to switch to the non-braking state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 10, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657